 

Exhibit 10.22b

 

Confidential material appearing in this document has been omitted and filed
separately with the Securities and Exchange Commission in accordance with Rule
24b-2, promulgated under the Securities and Exchange Act of 1934, as amended.
Omitted information has been replaced with asterisks.

 

LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

(PERFEXION UPGRADE)

 

This LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (PERFEXION UPGRADE) (this
"Agreement") is dated effective July 30, 2013 (the "Effective Date"), and is
entered into by and between TUFTS MEDICAL CENTER, INC., a not-for-profit
Massachusetts corporation (formerly known as New England Medical Center
Hospitals, Inc.) ("Medical Center"), and GK FINANCING, LLC, a California limited
liability company ("GKF").

 

Recitals:

 

A.       GKF and Medical Center entered into a Lease Agreement for a Gamma Knife
Unit dated October 5, 1998, which was amended by a certain Addendum to Lease
Agreement for a Gamma Knife Unit dated effective April 1, 2005 (collectively,
the "Prior Lease"). Pursuant to the Lease, GKF is leasing to Medical Center a
Leksell Stereotactic Gamma Knife unit, Model 4C (the “Model 4C”).

 

B.       On February 28, 2008, Medical Center changed its name from New England
Medical Center Hospitals, Inc. to Tufts Medical Center, Inc.

 

C.       The parties intend to upgrade the Model 4C to a Leksell Gamma Knife
Perfexion which will be equipped with new cobalt-60 (the "Equipment" or
"Perfexion") which will be leased by GKF to Medical Center pursuant to the terms
and conditions of this Agreement.

 

Agreement:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.          Lease. Subject to and in accordance with the covenants and
conditions set forth in this Agreement, GKF hereby leases to Medical Center, and
Medical Center hereby leases from GKF, the Equipment. The Equipment to be leased
to Medical Center pursuant to this Agreement shall include the latest approved
Gamma Knife technology available as of the date of this Agreement, including all
hardware and software related thereto as listed in the Specifications.

 

2.          Execution of LGK Agreement by and between Medical Center and Elekta.
Medical Center agrees that simultaneously with the execution of this Agreement
it shall execute that certain LGK Agreement with Elekta, (hereinafter referred
to as the "LGK Agreement"), a copy of which is attached hereto as Exhibit 1 and
incorporated herein by this reference. GKF hereby grants to Medical Center a
non-exclusive right and sublicense to use the "LGP Software" as defined in and
contemplated under, and subject to the terms and conditions of, the LGK
Agreement.

 

1

Exhibit 10.22b

 

3.          Perfexion Upgrade.

 

3.1           Subject to the terms and conditions set forth below, GKF, at GKF's
cost and expense, shall upgrade the Model 4C to the Equipment described in
Recital C above (the "Perfexion Upgrade"). GKF shall be responsible for all
third party costs related to installation and rigging associated with the
Perfexion and de-installation of the Model 4C. In connection with the Perfexion
Upgrade, GKF shall also upgrade the flooring and painting in the Medical Center
gamma knife suite. In connection with the Perfexion Upgrade, Medical Center, at
Medical Center's cost and expense, shall provide GKF with Medical Center
personnel (including Medical Center physicists) and services upon request and as
required by GKF, among other things, to oversee, supervise and assist with
construction and compliance with local, state and federal regulatory
requirements and with nuclear regulatory compliance issues and the calibration
of the Perfexion, and modification of the Determination of Need, as necessary.
Subject to Medical Center's compliance with Section 3.2 below, GKF shall use
commercially reasonable efforts to perform the Perfexion Upgrade in the Fall of
2013. The Parties agree that, once the Model 4C is no longer operable due to the
commencement of de-installation, GKF will use commercially reasonable efforts to
complete the installation and rigging of the Perfexion within six (6) weeks (the
“Down Period”) so as to minimize the interruption of Medical Center’s services
to its patients. GKF will provide Medical Center with not less than sixty (60)
days notice of the approximate dates of the Down Period so that Medical Center
can appropriately manage patient scheduling.

 

3.2           Notwithstanding the foregoing, the Perfexion Upgrade shall be
performed by GKF only after all licenses, permits, approvals, consents and
authorizations necessary and appropriate for the Perfexion Upgrade, including,
without limitation, the proper handling of the cobalt-60 (collectively, the
"Permits"), have been obtained by Medical Center at Medical Center's sole cost
and expense (other than any filing or registration fees which shall be paid for
by GKF). The timing and procedure for such Perfexion Upgrade shall be as
mutually agreed upon between the parties. Medical Center represents and warrants
to GKF that the Site and shielding in the vault for the Perfexion are compliant
with all applicable Nuclear Regulatory Commission and other federal and state
requirements.

 

3.3           GKF confirms and warrants that the Perfexion fits into the
existing footprint of the Model 4C, that there is no need for construction at
the site (other than minor modifications to be made by GKF as needed), and that
Medical Center’s site meets all requirements of the Site Planning Criteria, as
that term is used in the purchase agreement between Elekta, Inc. and GKF;
provided that, in so warranting, GKF relies upon the warranties and
representations made by Medical Center under the Prior Lease and in this
Agreement, including without limitation, Section 3.2 above (all of which
representations and warranties shall survive and remain in full force and
effect).       

 

3.4           Medical Center warrants that it shall utilize its best efforts to
fulfill on an expeditious basis its obligations under this Section 3. Medical
Center further warrants that it shall on a regular basis keep GKF informed of
Medical Center's progress in fulfilling its obligations pursuant to this Section
3.

 

2

Exhibit 10.22b

 

3.5           Upon receipt of Elekta’s report on the results of the Acceptance
Tests (as defined in the LGK Agreement), Medical Center shall have three (3)
business days to review and validate the results of the Acceptance Tests to
confirm that the Perfexion meets the manufacturer’s specifications and
documentation. If Medical Center fails to respond within such three (3) business
day period, Medical Center shall be deemed to have validated and confirmed the
results of the Acceptance Tests.

 

3.6           It is understood by the parties that GKF is not responsible for
any additional upgrades, hardware, cobalt reloading, software changes and/or
other modifications to the Perfexion except as expressly set forth herein or
otherwise agreed upon in writing by Medical Center and GKF.

 

3.7           Unless Medical Center notifies GKF at least one hundred eighty
(180) days prior to the expiration of the Term that Medical Center wishes to
further extend the Term of its Lease Agreement with GKF upon such terms as shall
be mutually agreed upon in writing between the parties, GKF shall remove the
Perfexion, at its sole expense, within ninety (90) days after the expiration of
the Term.

 

3.8           Notwithstanding anything to the contrary set forth in this
Agreement, (i) GKF shall de-install, remove and retain all ownership rights and
title to the existing Model 4C; (ii) GKF shall acquire and hold title to the
Perfexion; and (iii) Medical Center shall have no ownership interest (or option
to purchase any ownership interest) in the Model 4C and/or the Perfexion.

 

3.9           On the date on which the Model 4C is no longer operable due to the
commencement of its de-installation (the “Early Termination Date”), the Prior
Lease shall be terminated and of no further force and effect; provided, however,
that those provisions of the Prior Lease that are expressly stated or intended
to survive termination of the Prior Lease shall survive and remain applicable
beyond the Early Termination Date.

 

4.          Additional Services of GKF.

 

4.1           GKF shall provide maintenance and service of the Equipment as
needed for the term of this Agreement to keep the Equipment in a good state of
repair, reasonable wear and tear excepted, including but not limited to
providing a minimum of two PMI (Preventative Maintenance Inspections) per year
and repair work as needed. GKF agrees to exercise due and proper care in the
repair and maintenance of the Equipment. GKF shall have the right of access to
the Equipment for the purpose of inspecting same at all reasonable times and
upon reasonable notice. In the event the Equipment is improperly used by Medical
Center or its employees, agents, officers and physicians, GKF may service or
repair the same as needed and such expense shall be paid by Medical Center,
unless the repair is covered by the Repair Service Agreement, if any, referenced
in Section 17, below.

 

4.2           Use of the calibration phantom system by the Medical Center as
requested by the Medical Center, based on availability.

 

3

Exhibit 10.22b

 

4.3           Training of Medical Center staff on the proper use of the
Equipment (i) at the time of installation of the Perfexion and (ii) at the
request of Medical Center for the term of this Agreement, such requests not to
exceed more than one request annually;

 

4.4           Upon the termination of this Agreement, the de-installation and
removal of the Perfexion, including any third party costs (but excluding Medical
Center costs). Medical Center, at Medical Center's cost and expense, shall
provide GKF with Medical Center personnel (including Medical Center physicists)
and services upon request and as required by GKF to oversee, supervise and
assist with such de-installation and removal.

 

5.          [Intentionally omitted.]

 

6.          Term of the Agreement. The initial term of this Agreement (the
"Term") shall commence as of the Effective Date and, unless earlier terminated
or extended in accordance with the provisions of this Agreement, shall continue
until the date that is six (6) years after the date on which the first procedure
using the Perfexion is performed at the Site (the "First Procedure Date").
Medical Center's obligation to make the rental payments to GKF for the Equipment
as described in Paragraph 7 below shall commence on the first day of the first
full month after the Effective Date of this Agreement. The rental payments
described in Paragraph 7 shall apply to the Model 4C until such time as it is
upgrade to the Perfexion, and shall then continue to apply to the Perfexion for
the duration of the Term of this Agreement.

 

7.          Per Procedure Payments. Medical Center shall pay to GKF the
applicable per procedure payment as specified in Exhibit 2 for the use of the
Equipment, subject to adjustment as set forth in Sections 7.1(a) and 7.1(b)
below. A "procedure" shall be defined as a single patient treatment session
using the Equipment provided by GKF pursuant to this Agreement, that may include
one or more isocenters during that session. Medical Center shall be billed on
the fifteenth (15th) and the last day of each month for the actual number of
procedures performed during the first and second half of the month,
respectively. Medical Center shall pay for the procedures invoiced within thirty
(30) days after being invoiced.

 

  The parties acknowledge that the compensation payable by Medical Center for
the Perfexion as set forth in this Agreement has been negotiated by the parties
at arm’s length based upon reasonable and jointly derived assumptions regarding
the capacity for clinical services available from the Perfexion, Medical
Center’s capabilities in providing high quality radiation oncology services,
market dynamics, GKF’s risk in providing the Perfexion, and the provision to GKF
of a reasonable rate of return on its investment in support of the Perfexion.
Based thereon, the parties believe that the rent payments represent fair market
value for the use of the Perfexion, the de-installation and removal of the Model
4C, the Perfexion upgrade, maintenance and service, personal property taxes,
cost of insurance coverage for the Perfexion, and any other additional services
and costs to be provided or paid for by GKF pursuant to this Agreement. Medical
Center undertakes no obligation to perform any minimum number of procedures on
the Perfexion, and the use of the Perfexion for the performance of procedures is
wholly based upon the independent judgment of physicians who order such
procedures to meet the medical needs of their patients.

 

4

Exhibit 10.22b

 

(a)          If at any time or from time-to-time after the Effective Date, the
Medical Center’s Commercial Rate with any "Designated Payor" (excluding those
covered in 7(b) below), is increased or decreased such that the new Commercial
Rate for such Designated Payor is greater or less than the "Base Commercial
Rate" for that Designated Payor (or the then current Commercial Rate if the
Non-Medicare Fee Per Procedure rates shown in Exhibit 2 for such Designated
Payor have previously been revised pursuant to this subsection) by *, then, (1)
Medical Center shall notify GKF thereof in writing (but without disclosing the
identity of the Designated Payor) within thirty (30) days of any such increase
or decrease and shall provide GKF with reasonably sufficient documentation
evidencing the revised Commercial Rate for that Designated Payor (and the amount
of the increase or decrease), including, without limitation, copies of the
applicable contractual language or fee schedule (with the identity of the
Designated Payor redacted), and any remittance advices, EOBs or other
documentation showing the payments made to Medical Center by such Designated
Payor immediately before and after the subject increase or decrease to its
Commercial Rate, it being understood that such documentation may become
available following the effective date of such increase or decrease and that
Medical Center shall provide such documentation to GKF as and when available;
(2) effective in the next billing cycle after said notification (provided that
such increase or decrease to the Commercial Rate is then effective), the fee for
procedures performed on patients who are assigned to or enrolled with such
Designated Payor shall be equal to the Non-Medicare Fee Per Procedure rates as
shown in Exhibit 2 (or the then current Non-Medicare Fee Per Procedure rates for
such Designated Payor if said Non-Medicare Fee Per Procedure rates have
previously been revised pursuant to this subsection), increased or decreased
therein by * of the dollar-for-dollar increase or decrease to the Commercial
Rate for that Designated Payor; and (3) the Non-Medicare Fee Per Procedure rates
set forth in Exhibit 2 for all other Designated Payors shall remain unchanged
and in full force and effect. For example, if a Designated Payor’s Commercial
Rate decreases by * from the Base Commercial Rate (which, for purposes of this
example, is assumed to exceed the * threshold above), then, each Non-Medicare
Fee Per Procedure rate shown in Exhibit 2 for that Designated Payor shall be
decreased by *.

 

(b)          If at any time or from time-to-time after the Effective Date, the
"Medicare Rate" is increased or decreased such that the new Medicare Rate is
greater or less than the "Base Medicare Rate" (or the then current Medicare rate
if the Medicare Fee Per Procedure rates shown in Exhibit 2 have previously been
revised pursuant to this subsection) by * or more, then, (1) Medical Center
shall notify GKF thereof in writing within thirty (30) days of any such increase
or decrease and shall provide GKF

 

(c)          with reasonably sufficient documentation evidencing the revised
Medicare Rate (and the amount of the increase or decrease), including, without
limitation, copies of the applicable contractual language or fee schedule (with
the identity of the Designated Payor redacted), and any remittance advices, EOBs
or other documentation showing the payments made to Medical Center immediately
before and after the subject increase or decrease to its Medicare Rate, it being
understood that such documentation may become available following the effective
date of such increase or decrease and that Medical Center shall provide such
documentation to GKF as and when available; (2) effective in the next billing
cycle after said notification (provided that such increase or decrease to the
revised Medicare Rate is then effective), the fee for procedures performed on
Medicare patients shall be equal to the Medicare Fee Per Procedure rates as
shown in Exhibit 2 (or the then current Medicare Fee Per Procedure rates if said
Medicare Fee Per Procedure rates have previously been revised pursuant to this
subsection), increased or decreased therein by * of the dollar-for-dollar
increase or decrease to the Medicare Rate. For example, if the Medicare Rate
increases by * over the Base Medicare Rate (which, for purposes of this example,
is assumed to exceed the * threshold above), then, each Medicare Fee Per
Procedure rate shown in Exhibit 2 shall be increased by *.

 

5

Exhibit 10.22b

 

(d)          Notwithstanding anything to the contrary set forth in this
Agreement, and in addition to GKF's termination rights set forth in Section 18
below, GKF shall have the right in its sole and absolute discretion to terminate
this Agreement upon ninety (90) days prior written notice to Medical Center if,
as a result of any actual or impending decrease to the Commercial Rates and/or
the Medicare Rates, GKF projects that the sum of all per procedure payments made
by Medical Center to GKF under this Agreement during the next succeeding twelve
(12) month period will fall short of * in the aggregate.

 

(e)          As used herein:

 

(i)          "Base Commercial Rate" shall mean the Medical Center’s Commercial
Rate for the applicable Designated Payor (excluding Medicare) as of the
Effective Date of this Agreement.

 

(ii)         "Base Medicare Rate" shall mean the Medical Center’s Medicare Rate
as of the Effective Date of the Agreement.

 

(iii)        "Commercial Rate" shall mean Medical Center's contracted
reimbursement rate then in effect with a Designated Payor for the technical
component of all services (including, but not limited to, treatment planning and
delivery, but excluding codes specifically related to physics support) related
to a procedure performed on the Equipment, including, without limitation, all
adjustments and other amounts payable to, or entitled to be collected by,
Medical Center or its representatives or affiliates from such Designated Payor.

 

(iv)        "Designated Payor" shall mean the payors listed on Exhibit 3
attached hereto.

 

(v)         "Medicare Rate" shall mean the aggregate Medicare fee-for-service
reimbursement rate for the technical component of all services (including, but
not limited to, treatment planning and delivery, but excluding codes
specifically related to physics support) related to a procedure performed on the
Equipment using CPT code 77371, defined as Stereotactic Radiosurgery Gamma, or
any substitutions, replacements and/or supplements thereto (or, if no longer in
effect, their respective outpatient rate replacements for Gamma Knife
procedures), taking into account, without limitation, any and all new codes,
repeals, modifications, changes in interpretation and other adjusting factors,
which reimbursement rates are payable to, or entitled to be collected by,
Medical Center or its representatives or affiliates from any and all
Medicare-related payor sources, including, without limitation, carriers, fiscal
intermediaries and any other Medicare-related third party payors. Medical Center
represents and warrants to GKF that the difference between the Medicare Rate in
effect immediately prior to the Effective Date and the Medicare Rate in effect
as of the Effective Date is approximately $4,600.

 

6

Exhibit 10.22b

 

8.          Use of the Equipment. The Equipment may be used by Medical Center
only at the Site and shall not be removed therefrom. Medical Center shall not
assign or sublease the Equipment or its rights hereunder without the prior
written consent of GKF; which consent shall not be unreasonably withheld. No
permitted assignment or sublease shall relieve Medical Center of any of its
obligations hereunder. Medical Center shall not use nor permit the Equipment to
be used in any manner nor for any purpose for which, in the reasonable opinion
of Elekta or GKF based on current medical practice, the Equipment is not
designed or reasonably suitable. Medical Center shall not permit any liens,
whether voluntary or involuntary, to attach to the Equipment, without the prior
written consent of GKF. Medical Center shall have no interest in the Equipment
other than the rights acquired as a lessee hereunder and the Equipment shall
remain the property of GKF regardless of the manner in which it may be installed
or attached at the Site. Medical Center shall, at GKF's request, affix to the
Equipment tags, decals, or plates furnished by GKF, indicating GKF's ownership
of the Equipment.

 

9.          Additional Covenants of Medical Center. In addition to the other
covenants made by Medical Center, Medical Center shall at its own cost and
expense:

 

9.1           Provide properly trained professional, technical and support
personnel and supplies required for the timely scheduling and treatment of
patients utilizing the Equipment.

 

9.2           Assume all medical and financial responsibility for the overseers'
monitoring of all patients' medical condition and treatment.

 

9.3           Fully comply with all of its obligations under the LGK Agreement
that affect the operation of the Equipment and/or that affect this Agreement.

 

9.4           Upon request by GKF and at GKF’s reasonable expense, Medical
Center shall execute and deliver a commercially reasonable form of consent to
sublease, subordination or other documentation if such a document is reasonably
requested by the third party financing company which holds a security interest
in the Perfexion.

 

10.         Additional Covenants. Representations and Warranties of GKF. In
addition to the other covenants, representations and warranties, made by GKF in
this Agreement:

 

10.1         GKF represents and warrants that GKF has full power and authority
to enter into this Agreement, and that this Agreement does not and will not
violate any agreement, contract or instrument binding upon GKF.

 

10.2         GKF represents and warrants to Medical Center that, upon delivery
of the Equipment to Medical Center, GKF shall use its best faith efforts to
require that Elekta meets its contractual obligations to GKF and puts the
Equipment, as soon as possible, into good, safe and serviceable condition and
fit for its intended use in accordance with the manufacturer's specifications,
guidelines and field modification instructions.

 

7

Exhibit 10.22b

 

10.3         GKF represents and warrants that throughout the term of this
Agreement, Medical Center shall enjoy the use of the Equipment, free of the
rights of any other persons except for those rights reserved by GKF under this
Agreement or granted to Elekta under the LGK Agreement.

 

11.         Indemnification.

 

11.1         Each party shall indemnify, defend and hold harmless the other
party, and such other party’s directors, officers, employees, agents and
affiliates, from and against any and all claims, actions, liabilities, costs and
expenses (including without limitation judgment and settlement costs, court
costs and attorneys’ fees) arising out of or relating to negligent or
intentional acts or omissions of the indemnifying party or any failure by the
indemnifying party to perform any obligation or covenant of the indemnifying
party in this Agreement

 

11.2         Medical Center shall further indemnify GKF for any damage to the
Equipment to the extent such damage is caused by the negligent or willfully
wrongful acts or omissions of Medical Center or its agents, officers, physicians
and employees and are not covered and reimbursed by GKF’s insurance. In the
event the Equipment is destroyed or rendered unusable as a result of such
negligent or willfully wrongful acts or omissions, this indemnification shall
extend up to (but not exceed) the full replacement value of the Equipment at the
time of its destruction less salvage value, if any.

 

11.3         GKF shall further indemnify Medical Center in the event that
Medical Center suffers any loss, damage, claim or expense solely as the result
of GKF’s breach of its obligations under Section 17, below.

 

12.         Ownership/Title. It is expressly understood that Medical Center
shall acquire no right, title or interest in or to the Equipment, other than the
right to the possession and use of the same in accordance with the terms of this
Agreement.

 

GKF may at its sole discretion finance the Equipment. Financing may be in the
form of an installment loan or a capitalized lease or other commercially
available debt instrument. Should GKF finance the Equipment through an
installment loan, GKF shall be required to provide the Equipment as collateral
against the loan. Should GKF finance the Equipment through a capitalized lease
title shall vest with the lessor until GKF exercises its buy-out option. In
addition, should GKF finance the Equipment, said agreement may be used as
collateral against the loan. No financing by GKF will relieve GKF of its
obligations to Medical Center or materially change Medical Center's duties or
materially increase the burdens or risks imposed on Medical Center. Medical
Center's interest under this Agreement shall be subject and subordinate to the
interests of the Lender, which Medical Center shall promptly confirm in writing
on Lender's form, if requested by GKF.

 

13.         Cost of Use of the Equipment. Except as is otherwise provided
herein, Medical Center shall bear the entire cost of using the Equipment during
the Term of this Agreement. This shall include, but not be limited to, providing
trained professionals, technical and support personnel and supplies to properly
operate the Equipment. Medical Center shall be fully responsible and liable for
all acts and/or omissions of such professional, technical and support personnel.

 

8

Exhibit 10.22b

 

14.         Taxes. GKF shall pay any personal property taxes levied against the
Equipment and any other taxes or governmental fees or assessments, however
denoted, whether of the federal government, any state government or any local
government, levied or based on this Agreement or the use of the Equipment except
for those taxes, if any, pertaining to the gross income or gross receipts of
Medical Center.

 

15.         [Intentionally omitted.]

 

16.         [Intentionally omitted.]

 

17.         Repair Service Agreement. GKF may at its discretion enter into a
Repair Service Agreement with Elekta. If GKF has entered into a Repair Service
Agreement with Elekta, (a) GKF agrees to fulfill all of its obligations under
the Repair Service Agreement and acknowledges that Medical Center is a third
party beneficiary of the Repair Service Agreement; (b) GKF will reasonably
pursue any and all remedies it may have against Elekta under the Repair Service
Agreement, if any, to insure that the Equipment will be in conformity with
Elekta's warranties so that it is free from defects in design, materials,
workmanship or manufacture which result in noncompliance with the Specifications
and/or Elekta's warranties to GKF; provided that, for the avoidance of doubt,
none of the foregoing obligations in this Section shall be binding upon GKF if
GKF has not entered into a Repair Service Agreement with Elekta.

 

18.         Termination. If, after the initial twenty-four (24) month period
following the First Procedure Date or any subsequent 12 month period, the sum of
all per procedure payments made by Medical Center to GKF under this Agreement
during the most recent twelve (12) month period fell short of *, then and in
that event, GKF shall have the option (but not the obligation) of terminating
this Agreement upon the giving of written notice to Medical Center of said
termination not less than one hundred and eighty (180) days prior to GKF's
designated termination date. GKF shall remove the Equipment, at its sole
expense, within ninety (90) days after the designated termination date, unless
Medical Center notifies GKF within ninety (90) days following receipt of GKF's
notice of termination that it wishes to purchase the Equipment in cash at a
price to be mutually agreed upon by the parties.

 

19.         Option to Extend Agreement.

 

19.1         At the end of the initial Term, Medical Center shall have the
option to:

 

(a)          Renegotiate this Agreement for a five year renewal term, or

 

(b)          Terminate this Agreement. If Medical Center terminates this
Agreement at the end of the initial Term, Medical Center shall have the option
to purchase the Equipment in cash at a price to be mutually agreed upon by the
parties. Medical Center shall exercise such option by giving written notice to
GKF not less than ninety (90) days prior to the expiration of the initial Term.
If Medical Center does not issue such notice, Medical Center shall be deemed to
have elected not to exercise such option, and GKF shall remove the Equipment, at
its sole cost and expense, within ninety (90) days after the expiration of the
initial Term.

 

9

Exhibit 10.22b

 

Medical Center shall exercise one (1) of the two (2) options referred to above
by mailing an irrevocable written notice thereof to GKF at Four Embarcadero
Center, Suite 3700, San Francisco, California, 94111, by registered mail,
postmarked on or before the end of the year immediately preceding the expiration
of the initial Term of this Agreement. Any such notice shall be sufficient if it
states in substance that Medical Center elects to exercise its option and states
which of the two (2) options referred to above Medical Center is exercising.

 

20.         No Warranties by GKF with Respect to the Equipment. GKF SUPPLIES THE
EQUIPMENT "AS IS" AND NOT BEING THE MANUFACTURER OF THE EQUIPMENT OR THE
MANUFACTURER'S AGENT, MAKES NO WARRANTY OR REPRESENTATION, EITHER EXPRESSED OR
IMPLIED, AS TO THE EQUIPMENT'S MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, DESIGN, CONDITION, DURABILITY, CAPACITY, MATERIAL OR WORKMANSHIP OR AS
TO PATENT INFRINGEMENT OR THE LIKE, it being agreed that all such risks as
between GKF and Medical Center, shall be borne by Medical Center. Medical Center
agrees to look solely to the manufacturer (Elekta) or to suppliers of the
Equipment (and its software) for any and all warranty claims with respect to the
Equipment. Any and all warranties made by Elekta to GKF will be in its good
faith best efforts enforced by GKF on behalf of Medical Center during the
initial Term hereof and any renewal Terms. Medical Center agrees that GKF shall
not be responsible for the operation of the Equipment. GKF shall not be
responsible for any direct or indirect consequential loss or damage resulting
from the installation, operation or use of the Equipment or otherwise. Medical
Center expressly waives any right to hold GKF liable hereunder for any claims,
demands and liabilities arising out of or in connection with the design,
manufacture, possession or operation of the Equipment.

 

21.         Events of Default by Medical Center and Remedies. The occurrence of
any one of the following shall constitute an Event of Default by Medical Center
hereunder:

 

(a)          Medical Center fails to pay any installment of semi-monthly
procedure payments when due when such default continues for a period of thirty
(30) days after notice thereof from GKF or its assignee is given to Medical
Center;

 

(b)          Medical Center attempts to remove, sell, transfer, encumber, sublet
or part with possession of the Equipment or any items thereof, except as
expressly permitted herein;

 

(c)          Medical Center shall fail to observe or perform any of the other
obligations required to be observed or performed by Medical Center hereunder and
such failure shall continue uncured for sixty (60) days after written notice
thereof to Medical Center by GKF;

 

(d)          Medical Center ceases doing business as a going concern, makes an
assignment for the benefit of creditors, admits in writing its inability to pay
its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.

 

10

Exhibit 10.22b

 

(e)          Within sixty (60) days after the commencement of any proceedings
against Medical Center seeking reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceedings shall not have been dismissed, or if within
thirty (30) days after the appointment without Medical Center's consent or
acquiescence of any trustee, receiver or liquidator of it or of all or any
substantial part of its assets and properties, such appointment shall not be
vacated.

 

Upon the occurrence of an Event of Default by Medical Center, GKF may at its
option do any or all of the following: (i) by written notice to Medical Center,
terminate this Agreement as to the Equipment in default, wherever situated, and
for such purposes, enter upon the Site without liability for so doing or GKF may
cause Medical Center and Medical Center hereby agrees to return the Equipment to
GKF at Medical Center's sole cost and expense; and (ii) sell, dispose of, hold,
use or lease the Equipment in default, as GKF in its sole discretion may
determine (and GKF shall not be obligated to give preference to the sale, lease
or other disposition of the Equipment over the sale, lease or other disposition
of similar Equipment owned or leased by GKF). In any event, Medical Center
shall, without further demand, pay to GKF an amount equal to all sums due and
payable for all periods up to and including the date on which GKF had declared
this Agreement to be in default.

 

Medical Center agrees that GKF shall have no obligation to sell the Equipment.
Medical Center shall in any event remain fully liable for reasonable damages as
provided by law for all costs and expenses incurred by GKF on account of such
default, including but not limited to, all court costs and reasonable attorneys'
fees. The rights afforded GKF hereunder shall not be deemed to be exclusive, but
shall be in addition to any other rights or remedies provided by law.

 

22.         Events of Default by GKF and Remedies. The occurrence of any one of
the following shall constitute an Event of Default by GKF hereunder:

 

(a)          GKF shall fail to observe or perform any of the obligations
required to be observed or performed by GKF hereunder and such failure shall
continue uncured for sixty (60) days after written notice thereof to GKF by
Medical Center;

 

(b)          GKF ceases doing business as a going concern, makes an assignment
for the benefit of creditors, admits in writing its inability to pay its debts
as they become due, files a voluntary petition in bankruptcy, is adjudicated a
bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.

 

11

Exhibit 10.22b

 

(c)          Within sixty (60) days after the commencement of any proceedings
against GKF seeking reorganization, arrangement, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such proceedings shall not have been dismissed, or if within thirty
(30) days after the appointment without GKF's consent or acquiescence of any
trustee, receiver or liquidator of it or of all or any substantial part of its
assets and properties, such appointment shall not be vacated.

 

Upon the occurrence of an Event of Default by GKF, Medical Center may at its
option do any or all of the following: (i) by written notice to GKF, terminate
this Agreement and, in such event, GKF shall remove the Equipment at GKF's sole
cost and expense or, in the absence of removal by GKF within ninety (90) days
after a written request therefor, Medical Center may remove the Equipment with
all due care and store the Equipment at GKF's sole cost and expense, or (ii)
purchase the Equipment in cash at a price to be mutually agreed upon by the
parties.

 

GKF shall in any event remain fully liable for reasonable damages as provided by
law for all costs and expenses incurred by Medical Center on account of such
default, including but not limited to all court costs and reasonable attorney's
fees. The rights afforded Medical Center hereunder shall not be deemed to be
exclusive, but shall be in addition to any other rights or remedies provided by
law.

 

23.          Insurance.

 

23.1         During the Term of this Agreement (and any successive terms) GKF
shall, at its own cost and expense, keep in effect an all risk and hazard
insurance policy covering the Equipment. The all risk and hazard insurance
policy shall be for an amount not less than the replacement cost of the
Equipment. During the Term of this Agreement, Medical Center shall, at its own
cost and expense, keep in effect public liability and professional liability
insurance policies concerning the operation of the Equipment by Medical Center.
Said policies shall be in the amounts of not less than $1,000,000 per occurrence
and $5,000,000 in aggregate per year. Medical Center and GKF, their successors
and assigns, shall be named as additional insureds and/or loss payees on the
insurance policies maintained hereunder by the other party. Evidence of such
insurance coverages shall be furnished by both parties to the other party upon
written request, by no later than the Delivery Date.

 

23.2         If the Equipment is rendered unusable as a result of any physical
damage to, or destruction of, the Equipment, Medical Center shall give to GKF
immediate notice. GKF shall determine, within thirty (30) days after the date of
occurrence of such damage or destruction, whether the Equipment can be repaired.
In the event GKF determines that the Equipment cannot be repaired, GKF at its
sole cost and expense shall promptly replace the Equipment subject to
availability and subject, further, to Medical Center's obligations under Section
11.2 above. This Agreement shall continue in full force and effect as though
such damage or destruction had not occurred. In the event GKF determines that
the Equipment can be repaired, GKF shall cause the Equipment to be promptly
repaired at its sole expense, subject, however, to Medical Center's obligations
under Section 4.1 above.

 

24.         Notices. Any notices required under this Agreement shall be sent in
writing and shall be deemed to have been duly given if delivered by hand or
mailed by certified or registered mail to the following addresses:

 

12

Exhibit 10.22b

 

To GKF:    GK Financing, LLC

Craig K. Tagawa, C.E.O.

Four Embarcadero Center, Suite 3700

San Francisco, CA 94111

 

To Medical Center:   Tufts Medical Center, Inc.

750 Washington Street

NEMC 428

Boston, MA 02111

 

Or to such other addresses as either party may specify for the reception of
notice from time to time in writing to the other party.

 

25.         Integration/Supersedure. This Agreement contains the full and entire
Agreement between the parties hereto, and no oral or written understanding is of
any force or effect whatsoever unless expressly contained in a writing executed
subsequent to the date of this Agreement.

 

26.         Waivers. To the extent that either party fails or chooses not to
pursue any of its remedies under this Agreement or pursuant to applicable law,
such shall not prejudice such party's rights to pursue any of those remedies at
any future time and shall not constitute a waiver of such party's rights.

 

27.         Assignments. This Agreement is binding upon and shall inure to the
benefit of the permitted successors or assigns of the respective parties hereto,
except that neither party may assign its rights or obligations under this
Agreement without the express written consent of the other (which consent shall
not be unreasonably withheld or delayed).

 

28.         Amendments. This Agreement shall not be amended or altered in any
manner unless such amendment or alteration is in a writing signed by both
parties.

 

29.         Record-Keeping Requirements.

 

29.1         Medical Center and GKF shall generate such records and make such
disclosures as may be required, from time to time, by the Medicare, Medicaid and
other third party payment programs with respect to this Agreement in order to
meet all requirements for participation and payment associated with such
programs, including but not limited to the matters covered by Section
1861(v)(1)(I) of the Social Security Act.

 

29.2         For the purpose of compliance with Section 1861(v)(1)(I) of the
Social Security Act, as amended, and any regulations promulgated pursuant
thereto, both parties agree to comply with the following statutory requirements
(a) until the expiration of four (4) years after the termination of this
Agreement, both parties shall make available, upon written request to the
Secretary of Health and Human Services or, upon request, to the Comptroller
General of the United States, or any of their duly authorized representatives,
the contract, and books, documents and records of such party that are necessary
to certify the nature and extent of such costs, and (b) if either party carries
out any of the duties of the contract through a subcontract with a value or cost
of $10,000 or more over a twelve month period, with a related organization, such
subcontract shall contain a clause to the effect that until the expiration of
four (4) years after the furnishing of such services pursuant to such
subcontract, the related organization shall make available, upon written request
to the Secretary, or upon request to the Comptroller General, or any of their
duly authorized representatives the subcontract, and books, documents and
records of such organization that are necessary to verify the nature and extent
of such costs.

 

13

Exhibit 10.22b

 

30.         Supplier and Owner of Perfexion. The parties hereto agree that,
notwithstanding anything to the contrary set forth herein, the Lease is and
shall be treated and interpreted as a "finance lease," as such term is defined
in Article 2A of the Uniform Commercial Code, that GKF shall be treated as a
finance lessor who is entitled to the benefits and releases from liability
accorded to a finance lessor under Article 2A of the Uniform Commercial Code. In
furtherance of the foregoing, Medical Center acknowledges that, before signing
this Agreement, GKF has informed Medical Center in writing (a) that Elekta is
the entity supplying the Perfexion, (b) that Medical Center is entitled (under
Section 2A of the Uniform Commercial Code) to the promises and warranties,
including those of any third party, provided to GKF by Elekta which is the
entity supplying the goods in connection with or as part of the contract by
which GKF acquired the Perfexion or the right to possession and use of the
Perfexion, and (c) that Medical Center may communicate with Elekta and receive
an accurate and complete statement of those promises and warranties, including
any disclaimers and limitations of them or of remedies. Medical Center also
acknowledges that Medical Center has selected Elekta to supply the Perfexion and
has directed GKF to acquire the Perfexion or the right to possession and use of
the Perfexion from Elekta. Nothing herein shall be construed to limit GKF’s
obligations and responsibilities under this Agreement.

 

31.         Miscellaneous Provisions.

 

31.1         The invalidity or unenforceability of any portion or provision of
this Agreement shall not effect the validity or enforceability of any other
portion, nor shall either party's implied or express consent to the breach or
waiver of any provision of this Agreement constitute a waiver of such provision
as to any subsequent breach.

 

31.2         In the event of any claim or controversy arising hereunder, the
prevailing party in such claim or controversy shall be entitled to a reasonable
attorneys' fee in addition to whatever other relief said party would be
otherwise entitled.

 

31.3         Force Majeure. Failure to perform by either party will be excused
in the event of any delay or inability to perform its duties under this
Agreement directly or indirectly caused by conditions beyond its reasonable
control including without limitation, fires, floods, earthquakes, snow, ice,
disasters, Acts of God, accidents, riots, wars, operation of law, strikes,
governmental action or regulations, shortages of labor, fuel, power, materials,
manufacturer delays or transportation problems.

 

31.4         This Agreement may be executed in separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts shall together constitute the same instrument. The captions and
paragraph headings used herein are for convenience only and shall not be used in
construing or interpreting this Agreement. This Agreement constitutes the full
and complete agreement and understanding between the parties hereto concerning
the subject matter hereof and shall supersede any and all prior written and oral
agreements with regard to such subject matter.

 

14

Exhibit 10.22b

 

31.5         Notwithstanding anything to the contrary set forth in this
Agreement, nothing set forth in this Agreement shall limit, impair or otherwise
affect the respective rights, obligations and remedies of the parties under the
Prior Lease, provided however that the pricing terms of the Prior Lease shall be
replaced by Section 7 and Exhibit 2 of this Agreement, and provided further
that, subject to Section 3.9 above, the Prior Lease shall terminate on the date
of the de-installation of the Model 4C.

 

IN WITNESS WHEREOF, the parties have signed this Agreement on the day and year
first above written.

 

GKF: Medical Center:     GK FINANCING, LLC TUFTS MEDICAL CENTER, INC.        
By: /s/ Ernest A. Bates, MD By: /s/ Okey Agba Name: Ernest A. Bates, MD Name:
Okey Agba Title: Policy Committee Member Title: Chief Financial Officer

 

15

Exhibit 10.22b

 

Exhibit 1

 

LGK AGREEMENT

 

16

Exhibit 10.22b

 

Leksell Gamma Knife®

End User Agreement

 

[tex10-22bpg17.jpg]

 

Prepared for

 

TUFTS MEDICAL CENTER

750 WASHINGTON ST STE 1012
BOSTON, MA 02111-1526

 

JUNE 28, 2012

 

17

Exhibit 10.22b

 

LEKSELL GAMMA KNIFE® END USER AGREEMENT

 

 



THIS AGREEMENT is entered into as of the 1st day of July, 2012 by and between
ELEKTA, INC., a corporation organized and existing under the laws of Georgia
(hereinafter referred to as “Elekta”), and Tufts Medical Center,. (hereinafter
referred to as “End User”).

 

WITNESSETH:

 

WHEREAS, Elekta has agreed to sell the “Leksell Gamma Knife®” system
(hereinafter defined and referred to as the “LGK®”) to GK Financing, LLC..
hereinafter referred to as “Buyer”), and

 

WHEREAS, Buyer has agreed to lease the LGK® to End User under separate
agreement.

 

WHEREAS, Elekta and End User wish to enter this Agreement for their mutual
benefit;

 

NOW THEREFORE, in consideration of the mutual covenants and obligations,
warranties and indemnities herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I. DEFINED TERMS.

 

The following words and terms shall have the meanings set forth opposite them in
this Article I:

 

Acceptance Tests are those tests which demonstrate that the LGK® meets the
manufacturer’s specification and which are defined in the Purchase Agreement
between Buyer and Elekta.

 

Charging means all handling of the Cobalt Supply at the Site and the
installation of such Cobalt Supply in the LGK®.

 

Cobalt Supply means the supply of the Cobalt-60 sources to be installed in the
LGK®.

 

Effective Date is the date of execution of this Agreement by the End User, as
indicated in this Agreement.

 

Hardware shall mean that computer hardware and related equipment described in
the Specification.

 

Lease Agreement shall mean the Agreement between Buyer and End User pursuant to
which Buyer shall lease the LGK® to End User.

 

LGK® is the device, which is technically specified in Exhibit A hereto, to be
sold, delivered, and installed by Elekta at the Site.

 

LGP Software means the dose planning software for the LGK®, which is described
in the Specification.

 

Site shall mean that location described on the Exhibit B hereto.

 

Site Planning Criteria are the requirements which the Site must meet to properly
accommodate the LGK® and are defined in the Purchase Agreement between Elekta
and Buyer.

 

Specification refers to the technical standards with which the LGK® shall
comply, as described in Exhibit A hereto.

 

ARTICLE II. PERMITS

 

2.1           Permits. End User shall obtain any license (the “User License”)
from the Nuclear Regulatory Commission (or relevant state agency if the Site is
located in an “Agreement State”) authorizing it to take possession of the Cobalt
Supply and shall obtain such other licenses, permits, approvals, consents and
authorizations which may be required by local governmental or other regulatory
agencies for the Site, its preparation, the charging of the LGK® with its Cobalt
Supply, the conduct of Acceptance Tests, and the use of the LGK®. End User shall
not run, operate, or otherwise use the LGK®, except for the purpose of
conducting the Acceptance Tests, until the Acceptance Tests have been
successfully completed.

 

ARTICLE III. OPERATION AND TRAINING.

 

3.1           Operation. End User warrants and covenants that the LGK® shall not
be run, operated or otherwise used, except by and to qualified employees or
physicians, who are suitably skilled and experienced to use the LGK®.

 

3.2           Technical Training. Elekta shall provide to four (4) persons on
the End User’s staff instruction relating to the technical operation and
maintenance of the LGK. Such instruction shall not exceed two consecutive days
and will be provided on site by installation personnel at the time of install.

 

3.3           Introductory Clinical Training. Introductory Clinical Training
Program. Indications, Technique, Literature, etc. Length of training is 5
consecutive days. Up to four (4) training spaces included (Tuition only). May be
substituted for Technical/Applications training course at Elekta Sweden as noted
on Exhibit A.

 

3.4           Post Clinical Start Up Site Visit. Elekta shall provide a one-day
site visit from one Clinical Applications representative. The visit must be
arranged within 3-6 months post clinical start up. The commitment will expire
thereafter unless documented alternate arrangements are made. The purpose is to
ensure the customer is comfortable using all features in the Leksell GammaPlan®
PFXTM software.

 

3.5           LGK® Software. Elekta hereby consents to Buyer’s sublicense to End
User of the LGK® Software, to be utilized only for the purpose of planning
dosages of treatments to be performed with the LGK®. A copy of the LGK® Software
License from Elekta to Buyer is attached hereto as Exhibit D End User agrees
that its sublicense to the LGK® Software shall be subject to the terms and
conditions of Exhibit D hereto. End User agrees, in favor of Elekta, to perform
the obligations assigned to Buyer in Exhibit D hereto. In the event the
sublicense of the LGK® Software from Buyer to End User is terminated due to an
act or omission of Buyer and without fault of the End User, then End User shall
have the right to obtain from Elekta a direct royalty-free license to utilize
the LGK® Software on the terms and conditions described in Exhibit D hereto.

 

18

Exhibit 10.22b

 



3.6.          Intellectual Property.

 

(a)          End User hereby acknowledges that the trademarks Gamma Knife® and
Leksell Gamma Knife® (collectively, the “Mark”) are protected by United States
federal registrations and the Mark constitutes valuable intellectual property of
an affiliate of Elekta in which it has established substantial goodwill. End
User hereby acknowledges that proper use of the Mark in any advertising of End
User’s own surgical services performed with the LGK® surgical instrument is
highly important to maintaining such value and goodwill.

 

(b)          Subject to the terms and conditions of this section, Elekta, as
agent for Elekta Instrument, S.A. of Geneva, Switzerland, the owner of the Mark,
hereby grants End-User a non-exclusive, royalty-free license without right to
sublicense solely for the purpose of using the Mark in connection with the
promotion and advertising of any of End User’s own services to be performed by
use of the LGK® surgical instrument.

 

(c)          End User, in the conduct of End User’s business, is strictly
prohibited from using the Mark in or as its official legal name. However, End
User may use the trademark as part of the following fictitious trade name:

 

“Gamma Knife® Center of Tufts Medical Center”

 

As long as End User utilizes a fictitious trade name which includes the Mark,
End User shall not perform radiosurgical services with any equipment other than
the LGK®. If End User performs any radiosurgical service with any equipment
other than the LGK® or if End User ceases to perform radiosurgical services with
the LGK®, End User shall immediately cease utilizing the Mark as part of its
fictitious trade name. Notwithstanding the foregoing, and for the avoidance of
doubt, End User shall be entitled to use the Elekta Axesse system to perform
radiological services at Tufts Medical Center.

 

(d)          In advertising, references to the Mark must include the
registration symbol ® and such symbol must be used at least once per piece of
advertising material along with the words “Gamma Knife® and Leksell Gamma Knife®
are U.S. federally registered trademarks of Elekta Instrument S.A.., Geneva,
Switzerland” somewhere in the advertisement. Elekta reserves the right to
require End User to discontinue the use of advertising that does not conform to
such requirements.

 

(e)          End User may use the words “Gamma Knife® Center of [add distinctive
name]” as part of any internet domain name, or URL, telephone number or other
communications address or symbol provided that the full name, “Gamma Knife®
Center of [add distinctive name]” is used. User may use a variation or
abbreviation of such term only after obtaining Elekta’s prior written consent to
the proposed use in question. User may not under any circumstances, use the
words “gamma Knife® ” alone, for any internet domain name, or URL, telephone
number or other communications address or symbol.

 

(f)          All advertising or promotional materials in which the mark is
utilized shall comply with all applicable laws and regulations as well as the
standards of proper advertising.

 

(g)          Elekta shall have the right to terminate the license granted in
this section with immediate effect if End User violates any provision of this
section or utilizes the Mark in any manner which, in the sole opinion of Elekta,
presents a reasonable possibility of damage to the Mark.

 

(h)          Upon termination of the license granted by this section, End User
shall immediately cease all use of the mark, including, but not limited to, the
use permitted under subsection (e) of this section.

 

(i)          Buyer acknowledges that a breach of any of its covenants or
agreements hereunder will cause immediate and irreparable harm to Elekta and
Elekta Instrument S.A. End User acknowledges and agrees that no adequate remedy
at law exists for any such breach, and End User agrees that in the event of such
a breach Elekta shall be entitled to injunctive relief and such other relief as
any court with jurisdiction may deem just and proper.

 

ARTICLE IV. CONFIDENTIALITY

 

4.1           End User shall treat and maintain as confidential all technical
information and know-how to it pursuant to this Agreement (including LGK®
Software), except for know-how specifically designated as non-confidential
pursuant to this Agreement or otherwise so designated by the Elekta. End User
shall not disclose any aspect of such know-how (including the LGK® Software) to
any other Person, including any corporation or governmental or
quasi-governmental agency; provided that, End User shall have the right to
disclose such know-how to its employees and resident physicians to the extent
necessary for use of the LGK®, but End User shall be responsible to ensure that
such know-how is not disclosed by such persons.

 

4.2           The provisions of this Article IV shall survive the termination of
this Agreement and shall apply with equal force to any technical information or
know-how concerning the LGK® acquired by End User other than pursuant to this
Agreement.

 

4.4           The obligations of confidentiality and restriction of access
pursuant to this Article IV shall not apply to any trade secret or confidential
information that was (a) in the public domain at the time of such access or
subsequently came in to the public domain through no fault of the Person subject
to the provisions of Article IV; (b) rightfully known to the Person given such
access prior to such access or developed independently by the Person given such
access; (c) received by the Person given such access as a matter of right from a
source other than a Person subject to the provisions of this Article IV; or (d)
required to be disclosed by subpoena or court order, but Buyer shall give
immediate notice of such subpoena or court order to Elekta and shall request the
court to grant confidential treatment to the confidential information disclosed
pursuant to such subpoena or court order.

 

ARTICLE V. WARRANTY AND REPAIR SERVICE AGREEMENT

 

5.1           Elekta provides the warranty for the LGK® set forth in Exhibit C
hereto.

 

ARTICLE VI. EXCUSABLE DELAYS

 

If the performance of this Agreement by Elekta or Buyer or any obligation of
Elekta or Buyer hereunder is prevented, restricted or interfered with by reason
of fire, explosion, acts of God, labor disputes or accidents affecting
performance under this Agreement, or war, mobilization, civil commotions,
blockade or embargo, or any law, regulation, ordinance or requirement of any
government or regulatory agency, or any other act whatsoever similar to those
above enumerated, or any other circumstance being beyond the reasonable control
of Elekta or Buyer, then and in that event Elekta or Buyer, as the case may be,
shall promptly notify the other parties hereto of the resulting difficulties
therefrom, and any of the foregoing events shall excuse any performance required
under this Agreement.

 

19

Exhibit 10.22b



 

ARTICLE VII. LIMITATION OF LIABILITY; INDEMNIFICATION.

 

7.1           The exclusive remedies of End User and Elekta’s sole liabilities
for breaches of this Agreement shall be limited to those specifically provided
for in Section 5.1 (and Exhibit E hereto) and in this Article VII. In no event
shall Elekta be liable to End User for loss of use, revenue or profit, or for
any other direct, indirect, incidental or consequential damage, whether arising
in contract or tort.

 

7.2           Elekta shall defend and indemnify End User and its Affiliates,
agents, servants and employees, and hold them harmless from and against all
damages, claims, judgments and liabilities by or to third parties (plus
litigation costs incurred) resulting from injury to or death of any person or
physical loss or damage to property arising out of defective materials,
workmanship, or manufacture of the LGK® or the defective maintenance of the LGK®
(but, with respect to maintenance, only to the extent performed by or on behalf
of Elekta).

 

7.3           End User shall defend and indemnify Elekta and its Affiliates,
agents, servants, and employees and hold them harmless from and against all
damages, claims, judgments and liabilities by or to third parties (plus
litigation costs incurred) resulting from injury to or death of any person or
physical loss or damage to property arising out of the operation or medical use
or misuse of the LGK® by or for End User (but which is not attributable to
defective materials, workmanship or manufacture of the LGK®), the defective
maintenance of the LGK® by or for End User (but only to the extent not performed
by or on behalf of the Elekta), the failure of the Site to comply with the Site
Planning Criteria, or the training provided by Elekta.

 

ARTICLE VIII. MISCELLANEOUS PROVISIONS.

 

8.1           Assignment. No party hereto shall assign its respective rights or
obligations under this Agreement (including the LGP Software License) in whole
or in part to any person without the prior written consent of the other party,
except as provided in this Section 8.2 hereinafter. In the event of any
assignment or transfer by End User of its rights or duties under this Agreement
or the Lease or of any sale, transfer, lease or sublease of the LGK® or any
component thereof to a third party, End User shall obtain the prior approval of
Elekta of the proposed transferee (such approval not to be unreasonably
withheld) and cause such transferee, prior to such transfer, to sign (1) an
agreement that any acquired interest in the LGK® System is subject to the terms
and conditions of this Agreement and evidencing such transferee’s agreement to
be bound, to the same extent as End User, by the then-surviving provisions of
this Agreement, including but not limited to the technical and scientific
information provisions (Section 3.3), the confidentiality provisions (Article
IV), the provisions of Articles V and VII hereof, and the provisions of the LGK®
Software License or (2) a similar agreement otherwise approved by the Elekta,
which approval shall not be unreasonably withheld.

 

8.2           Subcontractors. Elekta shall be entitled to appoint subcontractors
or any other third parties for the performance or fulfillment in whole or in
part of Elekta’s obligations under this Agreement without the consent of End
User, and Elekta shall be fully responsible and liable for the performance of
other entities. Elekta shall be entitled to assign any of its rights or
obligations hereunder to any of its Affiliates without the consent of End User,
but Elekta agrees that it will be fully responsible for any obligations assigned
to Elekta’s Affiliates hereunder.

 

8.3           Arbitration. All disputes arising in connection with this
Agreement shall be finally resolved by arbitration in Atlanta, Georgia under the
Commercial Arbitration Rules of the American Arbitration Association. Judgment
upon the award rendered may be entered in any court having jurisdiction or
application may be made to such court for judicial acceptance of such award and
an order of enforcement as the case may be. The parties hereby agree the
rendering of an award by the arbitrator or arbitrators shall be a condition
precedent to the initiation of any legal proceeding with respect to any dispute
arising in connection with this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of Georgia and the United
States.

 

8.4           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes any prior or contemporaneous
agreements, negotiations or discussions between the parties with respect to the
subject matter hereof. No amendment of the provisions of this Agreement will be
valid unless made in writing and signed by both parties hereto..

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement in duplicate
as of the date first written above.

 

ELEKTA INC. END USER     By: /s/ Ian Dickson By: /s/ Denise Schepici    
Title:  Treasurer Title: Sr. Vice President     Date: 11/6/13 Date:  8/1/13

 

20

Exhibit 10.22b

 

EXHIBIT A

SPECIFICATION

Leksell Gamma Knife ® PERFEXION™



    PRODUCT SPECIFICATION
Standard turn-key system

 

Qty   Description   Article no. 1   Leksell Gamma Knife® PERFEXIONTM   715000 2
  Leksell® Coordinate FrameTM Kit for PERFEXIONTM   1002407 1   Leksell
GammaPlan®   in BOM 1   PERFEXIONTM system tool kit     1   LSS Spare Part Kit
for Leksell® Coordinate FrameTM   1002406 1   Skull scaling instrument  
A0202-01 1   CT planning kit     1   MRI planning kit     1   X-ray planning kit
    1   Set of Co60 sources   2000000     Cobalt loading         Site planning  
      Installation and commissioning               1   Support and Education &
Training for PERFEXIONTM  

SER PERFEXION

0001

 



21

Exhibit 10.22b

 



Leksell Gamma Knife® PERFEXION™

Radiation unit

- With radiation shielding doors and collimator system.

 

Patient Positioning SystemTM

- Patient couch and automatic Patient Positioning System.

 

Covers for radiation unit and Patient Positioning System

 

Electric cabinet

- Electric cabinet with cabling

- ECU - central unit and safety system electronic board, circuit breakers and
cabling.

- SDU - sector drive electronic board, circuit breakers and cabling

- PPC1-software

- PPC2- software

- Medical UPS

 

Operator area

- Office cabinet

- Keyboard and mouse

- Operator console with patient and operator audio/video, power supply, opto
insulators, cabling and connectors

Flat screen monitors

Office UPS

 

MCU kit

MCU PC with USB CAN

MCU software

 

Treatment couch

Height adjustable mattress

Manual controls for treatment setup

 

Frame adapter

Model “Standard G”. For interfacing between Leksell Coordinate Frame model G and
Leksell Gamma Knife PERFEXION™.

 

Clearance check tool

 

Document set

Installation and supplementary documents

2 instructions for use

2 emergency routines

Signs and labels

 

22

Exhibit 10.22b

 

Leksell® Coordinate Frame® Kit for PERFEXIONTM

Includes:

 

Qty   Consists Of:   Article No. 1   Frame with Feet and Straight Front Piece  
50487-01 1   Front Piece, Curved   60638-01 2   Insulated Fixation Post,
Anterior   912462 2   Insulated Fixation Post, Short Posterior   912463 2  
Insulated Fixation Post, Long Posterior   912862 6   Locking Screw, 5 x 19 mm,
Titanium   60490-03 6   Locking Piece for Fixation Post   60497-01 1   Ear Plug
Holder, Right   50498-01 1   Ear Plug Holder, Left   50498-02 2   Ear Plug  
60136-01 1   Fixation Screws, Titanium, kit of 20 pairs   907999 2   Instrument
Screw Driver, Double   50146-02 1   Sterilizing Tray for Frame   50151-03 4  
Disposable Inserts, 25x4 pieces   912464 1   Instruction for Use, Leksell®
Coordinate Frame kit `   003818 1   Instructions for Use, Insulated Fixation
Posts   012594 1   Quick Reference Guide   014611

 



PERFEXIONTM system tool kit

Includes:

QA tool 1001182 - For radiation focus precision check.   Frame Cap 717960

- The frame cap is used during patient preparation for a treatment with Leksell
Gamma Knife® PERFEXIONTM.

 

LSS Spare Part Kit for Leksell® Coordinate FrameTM Consists of 4 pieces of each
of the following;

- Locking Screw, 5 x 19 mm, Titanium

- Locking Piece for Fixation Post

- Screw, 4 x 10 mm, Titanium

 

Skull scaling instrument

For measurement of skull shape for Leksell GammaPlan® modeling



 

23

Exhibit 10.22b

 

CT planning kit   Includes:   CT indicator A0800-11 - Fiducial box for CT
imaging procedure   CT adapter A0400-04 - Fixating the stereotactic frame to the
CT table fixation   CT table fixation A0401-XX - Fixating the CT adapter to
specified CT table.       MRI planning kit   Includes:   MR adapter A0420-XX -
Fixating the stereotactic frame to specified MR table.   MR indicator A0820-07 -
Fiducial box for MR imaging procedure       X-ray planning kit   Includes:  
X-ray indicator A0860-04 - Fiducial box for angiography imaging procedure  
X-ray adapter and support A0440-XX - Fixating the stereotactic frame to
specified angiography table.  

 

Standard LGP for LGK PERFEXION

Includes one (1) Leksell GammaPlan® (LGP) license for creating new treatment
plans for Leksell Gamma Knife® PERFEXIONTM .This main license allows the
addition, management and storage of an unlimited number patient records and
treatment plans. LGP also allows the visualization of treatment plans created at
other LGK units.

 

24

Exhibit 10.22b

 

Leksell GammaPlan® for Leksell Gamma Knife® PERFEXIONTM includes:

 

1 STANDARD LGP FOR PERFEXION LICENSE

 

Includes one (1) Leksell GammaPlan® (LGP) license for creating new treatment
plans for Leksell Gamma Knife® PERFEXIONTM .This main license allows the
addition, management and storage of an unlimited number patient records and
treatment plans. LGP also allows the visualization of treatment plans created at
other LGK units.

 

1 RETREATMENTTM LICENSE

 

This software add-on facilitates planning of treatments days before surgery, the
assessment of treatments and re-treatments. Users are free to plan days ahead of
treatment, to prepare tomorrow’s follow-ups and plan additional treatment.
Re-TreatmentTM also lets any user to integrate images and vital treatment
information from previous plans. It is a powerful tool to import and display
previous key treatment data in the new treatment images. Imported data are user
defined regions (targets, risk structures) and prescription isodose. It
increases the customer confidence when treating new lesions after an initial
treatment.

 

1 WARPSPEEDTM, REAL-TIME DOSE UPDATE LICENSE

 

This add-on speeds up planning by allowing the update of isodoses instantly
during planning. Isodoses displayed in any workspace are instantly updated
whenever one or several isocenters are added, modified, or removed. It is
possible to fully apprehend the potential of composite shots, while also
simplifying the elaboration of new dose plans. WarpSpeed™ provides a shorter
learning curve, more intuitive and faster planning.

 

1 FUNCTIONAL PLANNING™ LICENSE

 

This software add-on allows users to perform some functional procedures based on
the definition on the AC-PC line the visualization of functional targets based
on functional target formulas.

 

1 IMAGEMERGE™ LICENSE

 

This software add-on allows an automatic or manual co-registration of any
frameless image studies with a frame based reference study. Once co-registered,
the frameless image can be used in LGP like any other study. Supports MR, CT and
PET images (requires the optional module ColorPETTM).

 

1 COLOR PET™ LICENSE

 

The ColorPET™ software add-on help users to can combine the physiological data
of PET images with the anatomical data of CT and MR images using predefined
color lookup tables. Requires the ImageMerge software add-on.

 

25

Exhibit 10.22b

 

Color Printer 110V

Network color laser printer with

-Ethernet connector, minimum speed 10/100

-Support for Postscript Level 3 printing

-Power supply 110 V

-English menus and labels

-Support for printing A4, US letter, US executive and US legal

Delivered model: HP Color Laser Jet or similar

 

Additional Training for Leksell Gamma Knife® PERFEXIONTM

 

6Clinical Training

Principle and practice of Gamma Knife Surgery, clinical lectures, treatment
planning, patient treatment - 5 days. Arranged by Elekta in collaboration with
participating hospital.

 

1LGP – DICOM RT License

DICOM RT provides an exclusive possibility to share treatment information with
any DICOM RT compatible system. It includes:

IMPORT of DICOM RT STRUCT allows displaying any user-defined region/volume
created on a DICOM RT system. Volumes can be target volumes, organ at risks,
isodoses or any other region of interest defined by the user.

EXPORT of treatment data via DICOM RT STRUCT and DICOM RT DOSE allows sharing
information with any compatible systems to perform dose comparison or dose
addition.

 

26

Exhibit 10.22b

 

Technical Specifications

 

Workflow Automatic positioning system Couch integrated Typical repositioning
time < 3 s Typical collimator size setup time < 3 s Blocked collimation setup
time < 3 s Mixed collimation setup time (Composite shot) < 3 s Check and verify
100% QA procedure Automatic Accuracy Radiological accuracy < 0.5 mm    
Positioning repeatability < 0.05 mm Maximum patient weight 210 kg (460 pounds)
Treatment planning Treatment planning system PC/Linux based Dynamic shaping Yes
Remote planning Yes Image co-registration Yes PET supported Yes Mechanical
treatment range X/Y/Z 160/180/220 mm Shape of accessible volume Cylindrical Real
collimator sizes 4,8,16 mm diameter Radiation data Total cobalt-60 activity at
loading (approx.) < 6,600 Curie (2.44 x 1014 Bq) Number of radiation sources 192
Radiation dose rate at focal point at loading > 3 Gy/min Physical data Overall
length, including cover 4.46 m Overall width, including cover 2.12 m Overall
height, including cover 1.91 m Total weight (approximate) 20,000 kg

 



27

Exhibit 10.22b

 

Radiation unit

The radiation unit is the radiation delivery system. It houses 192 Cobalt-60
sources and the collimator system that directs the radiation to the focus point.
The radiation unit incorporates the management of the shielding doors and
electro-mechanics of the source sectors.

 

The following section describes selected components within the radiation unit.

All components are chosen from well-recognized suppliers to secure reliability
and to optimize performance of the system.

 

Collimator body with radiation shielding Collimator body Tungsten body with 576
collimator channels. Collimators Tungsten collimator inserts. Pre-collimator 576
lead pre-collimator channels. Outer shielding Cast iron. Inner shielding
Tungsten and lead. Bearing for collimator body Crossed roller bearing. Static
axial load 680000 N Shielding doors Steel. Shielding strips Stainless Steel.
Servo Controller High precision, fully digital servo drive with embedded
intelligence. Motor DC motor with 2000 line encoder Linear guide   Linear guide
blocks Caged ball technology. Gear Planetary gear Clutch Ratchetting clutch 8
source carrying sector units Sector Aluminum. 24 source housing Shafts Induction
hardened stainless steel. Bearings Graphite bushings Motor 24V DC motor Encoder
500 impulses/turn Linear guide unit Repeatability: ±0.003mm. Linear encoder
Absolute Linear encoder. Solenoid Photo-micro sensor. Servo controllers
Intelligent servo card

 



28

Exhibit 10.22b

 

Patient Positioning System

The Patient Positioning System is the component of the PERFEXION™ system that
the patient reclines on for treatment and is positioned relative the point of
focus in the radiation unit.

 

The following section describes selected components within the Patient
Positioning System.

All components are chosen from well-recognized suppliers to secure reliability
and to optimize the performance of Leksell Gamma Knife PERFEXION.

 

Couch framework with X/Y/Z drive Framework 20 mm zinc chromated steel Motors DC
motors with 2000 line encoders. Gear X/Y-axis Planetary gear 30:1 Z-axis
Planetary gear 4:1 Ball screws Bearing houses Support bearings X/Z -axis. Screw
jack Y-axis: Integrated safety nut. Linear guides   Linear guide blocks Caged
ball technology. Solenoid Y-axis: Photo-micro sensor. Linear encoders Absolute
Linear encoders. Accuracy grade +/- 0.005mm. Servo Controllers High precision,
fully digital servo drive, with embedded intelligence. Frame fixation Hardened
stainless steel Comfort system Mattress support Sandwich structure with aluminum
honeycomb core and steel sheets Actuator DC actuator Ball bearing Stainless
steel. Covers Radiation unit and couch covers 3 layers glass reinforced
polyester. Meets ASTM E84 with flame spread index less than 75. Flammability
rating V-0 according to UL 94.

 



29

Exhibit 10.22b




Control System

 

Office Cabinet

 

Includes:

 

MCU - Main Computer Unit

Office UPS - Uninterrupted Power Supply

Ethernet Switch

 

Operators Console

Includes:

 

CIU - Connection and Isolation Unit

The CIU is powered by the office UPS and the internal power supply converting
100-250VAC to 24VDC.

 

PSS - Patient Surveillance system

The PSS is included in the operator console as a separate unit and handles the
video/audio signals of the PERFEXION™ system. It is possible to connect a video
recorder on the ‘auxiliary’ outputs.

 

External audio system, e.g., patients MP3 player, can be connected and played
over the sound system integrated in the radiation unit covers.

 

MCU Monitor

19” Flat screen, UL-approved.

The MCU Monitor shows the Graphical User Interface of the MCU.

 

PSS Monitor

19” Flat screen, UL-approved.

The PSS monitor shows the video from the patient camera and provides the sound
from the patient microphone.

 

Treatment room Monitor

19” Flat screen, UL-approved.

The treatment room monitor displays the same information as the MCU monitor on
the operators console.

 

Treatment room Camera

The treatment room camera provides video to the PSS Monitor in the Operators
Area.

 

Medical Cabinet

Includes:

 

SDU - Sector Drive Unit

The SDU contains 8 servo controllers (one for each sector).

 

ECU - Electronic Control Unit

The Control Unit consists of two complete Power PCs (PPC) with peripherals (RAM,
ROM, inputs, outputs, CAN interfaces).

 

Medical UPS - Uninterrupted Power Supply

The medical UPS delivers 24VDC and 48VDC needed for the PERFEXIONTM system. It
is approved for medical use.

 

Radiation phantom

The Radiation Phantom with Cassettes is used for calibrating the absorbed dose
rate of Leksell Gamma Knife®.

 

30

Exhibit 10.22b

INFORMATION TO BE FURNISHED BY BUYER

 

Not later than six months prior to the Contractual Delivery Date or two weeks
after the Effective Date, whichever occurs later, Buyer shall inform Seller in
writing of:

 

(i)        the orientation of the LGK

 

(ii)      the minimum lengths of cables required to connect the LGK at the Site;
and

 

(iii)     the manufacturer and model numbers of the CT, MRI and angiographic
equipment which Buyer intends to use in connection with the LGK.

 

31

Exhibit 10.22b

 

EXHIBIT B
DESCRIPTION OF SITE

 

TUFTS MEDICAL CENTER

750 WASHINGTON ST STE 1012

BOSTON, MA 02111-1526

 

32

Exhibit 10.22b

 

EXHIBIT C
ELEKTA'S WARRANTY

 

1.Subject to the exceptions set forth below, Elekta warrants to Buyer that for
one year from the date of completed Installation Test Protocol, the LGK will
perform consistently with the Specification and the LGK will be free from
defects in design, materials, and workmanship which result in non-compliance
with the Specification, except as otherwise provided herein below.
Notwithstanding the foregoing, Elekta’s warranty set forth in this Section 1
does not cover:

 

(i)defects arising out of materials or parts provided, modified or designed by
Buyer;

(ii)defects emanating from Buyer’s improper use or maintenance;

(iii)normal deterioration or normal wear and tear, including radioactive decay
of the Cobalt Supply;

(iv)defects resulting from repairs or service of the LGK supplied other than by
Elekta or its authorized representative;

(v)defects in the Hardware (and its operating software) (the warranty for which
is regulated in Section 7 below) or the LGP Software (the warranty for which is
regulated in Section 2 below).

(vi)the training referred to in Subsection 3.2 of the Terms and Conditions; or

(vii)defects in positioning or in the Site.

 

2.Elekta warrants that the LGP Software will, for a period of one year from the
date of the completed Installation Test Protocol, perform substantially in
accordance with the documentation delivered with such LGP Software. The warranty
set forth in this Section 2 shall not apply if the LGP Software is subject to
unauthorized repair or modification, improper application, improper
installation, accidental damage, negligence in use, improper storage, acts of
God, electrical power damage, equipment malfunction, or abnormal operating
conditions, and in the event of any of the foregoing, Buyer shall be responsible
to pay Elekta’s then standard charges for any repairs, replacements or services
performed by Elekta.

 

3.In the event that the LGK or any part or component thereof shall fail to
conform with the relevant warranty described herein, Elekta shall (or cause one
of its Affiliates to) promptly repair or replace, at its option and at its
expense, the defect in the LGK or component thereof. Repair or replacement parts
furnished or work performed under this warranty shall be warranted for a period
of one year from and after the date of such repair of replacement, but in no
event shall any such warranty with respect to repair or replacement work or
parts extend past that date which is two (2) years from and after the date of
completion of the Installation Test Protocol. The defective LGK or part thereof
which is replaced in accordance with this warranty shall be the property of
Elekta, and Elekta will notify Buyer in writing immediately after repair or
replacement as to what disposition Elekta desires of such LGK or part thereof,
all at Elekta’s cost.

 

4.In order to avail itself of its rights under this warranty, Buyer shall
immediately notify Elekta in writing of any defects that appear under the
warranty and shall give Elekta every opportunity of inspecting and remedying
such defects.

 

5.Year 2000 Compliance Warranty. Elekta further warrants that the equipment,
software and use of data will be year 2000 compliant and accommodate a full year
calculation in its software. Licensor will guarantee that the equipment and
software will accept all data and perform to comply with the year 2000
warranties, assuring that the full four (4) positions (e.g. 1997) year is
utilized.

 

6.THE FOREGOING WARRANTIES ARE EXCLUSIVE AND GIVEN AND ACCEPTED IN LIEU OF ALL
OTHER WARRANTIES OF ELEKTA OR ITS REPRESENTATIVES WITH RESPECT TO QUALITY,
PERFORMANCE AND OPERATION OF THE LGK, WRITTEN OR ORAL, EXPRESSED OR IMPLIED. ALL
OTHER WARRANTIES OF ELEKTA OR ITS REPRESENTATIVES, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
ARE HEREBY EXPRESSLY DISCLAIMED. CORRECTION OF NON-CONFORMITIES OR DEFECTS AS
PROVIDED ABOVE SHALL BE BUYER’S EXCLUSIVE REMEDY AND SHALL CONSTITUTE FULL AND
FINAL FULFILLMENT OF ALL LIABILITIES OF ELEKTA, WHETHER IN WARRANTY, CONTRACT,
NEGLIGENCE, STRICT LIABILITY, TORT OR OTHERWISE WITH RESPECT TO THE LGK. IN NO
EVENT SHALL ELEKTA BE LIABLE FOR LOSS OF USE, REVENUE OR PROFIT, OR FOR ANY
OTHER DIRECT, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGE ARISING IN ANY
RESPECT FROM THE LGK OR ITS USE, OPERATION OR PERFORMANCE. THE PROVISIONS OF
THIS PARAGRAPH SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 

7.Elekta shall assign to Buyer all of Elekta’s rights under the warranty or
warranties provided by the manufacturer (the “Computer Manufacturer”) for the
Hardware and operating software included in the LGK. In the event the Hardware
or operating software exhibit defects which are covered by the warranty of the
Computer Manufacturer, Buyer may notify Elekta of the nature of such defects. In
such case, Elekta shall promptly inform the Computer Manufacturer thereof and
use its best efforts to arrange prompt repair service by the Computer
Manufacturer pursuant to the terms of the Computer Manufacturer’s warranty or
warranties Elekta shall furnish Buyer with such reasonable cooperation as Buyer
may request with respect to the purchase by Buyer of any extended warranty or
maintenance contract offered by the Computer Manufacturer.

33

Exhibit 10.22b

 

EXHIBIT D

LEKSELL GAMMAPLAN® PFXTM SOFTWARE LICENSE

 

1.LGP Software

1.1Elekta hereby licenses to Buyer at no additional cost beyond the Purchase
Price, the LGP Software, to be utilized only for the purpose of planning dosages
of treatments to be performed with the LGK. In case Buyer already has an
existing Leksell Gamma Knife® Buyer may also retain one license to the old
Leksell Gamma Plan® software for archival purposes. Such license is also subject
to the license terms and conditions set out in this Exhibit E. Such license is
for the use by Buyer of the software at one (1) workstation.

1.2Buyer shall not: (a) use LGP except in connection with the radiosurgical
operations performed with the LGK at the Site; (b) make any modification to,
adapt, translate, decompile, disassemble or create derivative works based on LGP
or merge LGP into any other software; (c) reproduce LGP (or any portion thereof)
or any materials related thereto except for one back-up copy made as part of
Buyer’s regular computer software maintenance routines; (d) transfer, assign or
sublicense LGP to any person except to an assignee of all of Buyer’s rights in
this Agreement in a manner permitted by Section 8.1 of the Terms and Conditions;
or (e) use LGP in connection with any access terminal other than the Hardware
which has been specifically approved by Elekta in writing.

1.3All right, title, interest and ownership of, in and to LGP, including but not
limited to all trademarks, service marks, registrations, copyrights, and all
other proprietary rights not expressly granted in this License, shall at all
times remain the exclusive property of Elekta. Elekta shall retain all rights to
LGP recorded on the original disk(s) and all subsequent copies of LGP, in
whatever form recorded.

1.4The term of Buyer’s license to LGP shall continue until the earlier of: (a)
any sublicense, assignment or transfer or attempted sublicense, assignment or
transfer by Buyer of LGP without the consent of Elekta; (b) the transport,
movement or attempted transport or movement by the Buyer of LGP, or the Hardware
on which LGP is installed, from the Site without prior written consent of
Elekta; (c) any modification or adaptation of LGP for use with any equipment
other than the LGK; (d) the use of LGP in connection with more than one access
terminal unless Buyer has obtained the written consent of Elekta to the use of
more than one access terminal at the same time or in connection with any access
terminal other than the Hardware which has not been specifically approved by
Elekta in writing; or (E) the mutual written consent of Buyer and Elekta.

 

2.Buyer’s Responsibilities Concerning Hardware and LGP

2.1To facilitate E-Mail/Internet support, Buyer shall provide for
E-Mail/Internet connectivity.

2.2Buyer shall assign a system manager who will undergo the appropriate training
on the operating system HP-UX and /or already have sufficient UNIX system
administrator experience. Such training will be provided by the Hardware
manufacturer and Elekta shall pay the fee therefore. Buyer shall pay all travel
and other expenses associated with such training.

2.3If Buyer elects to transfer images by a data network, then :

(a)Buyer shall provide the format to and right to read the diagnostic images
generated by the user’s diagnostic equipment and planned to be used as input for
LGP. The Buyer shall provide a sample image in digital and hard copy form in the
orientation intended for clinical use.

(b)Buyer is responsible for obtaining up-to-date and accurate scanner image
formats and any other scanner or PACS information from vendors necessary to
integrate images into LGP and providing this to Elekta.

(c)The Hardware used to run LGP must be used solely for this purpose. All
changes and additions to LGP and/or Hardware running LGP must receive prior
written approval of Elekta.

(d)Buyer shall provide the images via an Ethernet connection using TCP/IP
protocol and will provide all physical cabling to the LGP Hardware compatible
with 100-Base-T or 1000-Base-T at the Installation location of the LGK.

(e)Buyer shall provide all TCP/IP networking parameters such as IP address,
netmask, gateway address, etc. for the HP workstation included as a part of the
Hardware.

 



34

Exhibit 10.22b

 



EXHIBIT E

 

END USER AGREEMENT AMENDMENTS

 

This page left intentionally blank.

 

35

Exhibit 10.22b

 

Exhibit 2

 

PER PROCEDURE PAYMENTS



 

 

Annual Procedures Performed

 

Initial Non-Medicare

Fee Per Procedure

 

Initial Medicare

Fee Per Procedure1

*   *   * *   *   * *   *   * *   *   *

 

Notwithstanding anything to the contrary set forth herein, (a) for purposes of
determining the per procedure payment, the number of annual procedures performed
shall be reset to zero (0) on each anniversary of the first day of the first
full month after the Effective Date of this Agreement; (b) for purposes of
determining the applicable per procedure payment tier, non-Medicare and Medicare
procedures will be grouped chronologically as they are performed; and (c) there
shall be no retroactive adjustment of the per procedure payment irrespective of
whether the number of procedures performed during any fiscal year reaches a
lower per procedure payment level. For example, if during an annual measuring
period, * procedures are performed (of which * are non-Medicare procedures and *
are Medicare procedures), then, (i) for each of the first * procedures performed
(irrespective of the number of non-Medicare and Medicare procedures comprising
the first * procedures), Medical Center would pay * for each non-Medicare
procedure and * for each Medicare procedure; and (ii) for each of the next *
procedures performed (irrespective of the number of non-Medicare and Medicare
procedures comprising the next * procedures), Medical Center would pay * for
each non-Medicare procedure and * for each Medicare procedure.

 

36

Exhibit 10.22b

 

Exhibit 3

 

DESIGNATED PAYORS

 

*

 

*

 

*

 

*

 

*

 

37

